DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1), MPEP § 608.01(o). Correction of the following is required: claim 21, “gate metal stack”.
Appropriate correction is required.
Claim Objections
The 5 JAN 2021 amendment to claim 1 obviates the objection noted in the previous Office action.
Typographical errors exist in the following claim language:
claim 21, replace “a L-shaped” with “an L-shaped”.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
See previous Office action for a quotation of 35 U.S.C. 112(b).
Claim 8 recites, inter alia, “the first semiconductor layer of the second semiconductor stack” and “in contact with a first semiconductor layer of the second semiconductor stack”. The recitations render claim 8 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 8. Moreover, the recited portions are also amenable to multiple plausible constructions because the relationship, e.g., independent or related, 
Claim 21 describes, inter alia, “a first semiconductor layer”. The description renders claim 21 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 21. Additionally, the description is also amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the described portion and earlier appearing elements is not definite. For example, cf. line 14 of base claim 16. Applicants are reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
New Grounds of Rejection
New grounds of rejection, prior art references Hung et al. (US 20160315171), Chao et al. (US 9831324), Wang et al. (US 20150380548), appear below.
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as obvious over embodiments of MORROW et al. (WO2017105515; below, “MORROW” – previously cited) as evidenced in or in view of Hung et al. (US 20160315171; below, “Hung”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying 
RE 1, MORROW, in FIGS. 1-4C, 6A-12C, 14A-18C, and related text, e.g., Abstract, pages 1-37, FIGS. 5A-5C, 13A-13C, and 19A-30, discloses a method for manufacturing a semiconductor device comprising:

    PNG
    media_image1.png
    733
    564
    media_image1.png
    Greyscale

forming a semiconductor strip (102 - FIGS. 1, 2) over a substrate (101), wherein the semiconductor strip (102) comprises a first semiconductor stack (103, 104 – Giving the term “semiconductor stack” its broadest reasonable interpretation (BRI) consistent with the specification, MORROW’s 103 and 104 satisfy this element. MPEP §§ 2106, 2111, and 2131.) and a second semiconductor stack (105, 106 – e.g., pp. 9-10, lns. 33-15) over the first semiconductor stack (103, 104);

forming a dummy gate stack (108 – FIG. 2 “…, replacement gate 108 is a polysilicon gate, or any other replacement gate.”) crossing the semiconductor strip (102 - FIGS. 1, 2), wherein the dummy gate stack (108) comprises (see Hung for: a first dummy gate layer, an etch stop layer, and a second dummy gate layer, the etch stop layer is between the first dummy gate layer and the second dummy gate layer); and

    PNG
    media_image2.png
    506
    389
    media_image2.png
    Greyscale
	replacing the dummy gate stack (108) with a first metal gate stack (713) and a second metal gate stack (714), wherein the first metal gate stack (713) is in contact with a first semiconductor layer (104) of the first semiconductor stack (103, 104) and the second metal gate stack (714) is in contact with the [sic] first semiconductor layer (106) of the second semiconductor stack (105, 106),
wherein a bottom surface of the first metal gate stack (713) is lower than a bottom surface of the second metal gate stack (714).


    PNG
    media_image3.png
    439
    483
    media_image3.png
    Greyscale
	Hung, in FIGS. 19 to 21 and related text, e.g., Abstract, paragraphs [0001] to [0053], teaches a first dummy gate layer (504a), an etch stop layer (504b - serves as an etch stop layer during removal of second dummy gate layer 504c), and a second dummy gate layer (504c), the etch stop layer being between the first dummy gate layer and the second dummy gate layer (e.g., [0047]-[0048]). Rejections based on the combined teachings of MORROW and Hung.
It would have been obvious … to modify MORROW as taught by Hung so as to use readily available and industrially approved materials, …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Applicants are reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Moreover, the resulting method enables using a layer to shield layers in a recess while removing unwanted layers  (Hung FIGS. 19-21). Finally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, KSR, 550 U.S. 398 (2007).
RE 5, MORROW discloses the method of claim 1, further comprising forming an outer gate spacer (109) on a sidewall of the dummy gate stack (108), and the first metal gate stack (713) and the second metal gate stack (714) are formed to be in contact with the outer gate spacer (109).
RE 6, MORROW discloses the method of claim 1, wherein the first metal gate stack (713) is one of an N-type metal gate stack and a P-type metal gate stack, and the second metal gate stack (714) is another one of the N-type metal gate stack and the P-type metal gate stack (e.g., pp. 15-16, lns. 31-9).
RE 7, MORROW discloses the method of claim 1, wherein the first semiconductor layer (104) of the first semiconductor stack (103, 104) and the first semiconductor layer (106) of the second semiconductor stack (105, 106) are made of different materials (e.g., p. 10, lns. 19-24).
Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as obvious over embodiments of MORROW as evidenced in or in view of Chao et al. (US 9831324; below, “Chao”). MPEP § 2143(A)-(G).
RE 16, MORROW, in FIGS. 1-4C, 6A-12C, 14A-18C, and related text, e.g., Abstract, pages 1-37, FIGS. 5A-5C, 13A-13C, and 19A-30, discloses a method for manufacturing a semiconductor device comprising:
forming a semiconductor strip (102 - FIGS. 1, 2) over a substrate (101); comprising:
forming a first sacrificial layer (103) over the substrate (101);

forming a second sacrificial layer (105) over the first semiconductor stack (104);
forming a second semiconductor stack (106) over the second sacrificial layer (105); and
patterning (e.g., p. 11, lns. 15-16) the first sacrificial layer (103), the first semiconductor stack (104), the second sacrificial layer (105), and the second semiconductor stack (106) to form the semiconductor strip (102 - FIGS. 1, 2);
forming a gate stack (111, 108) crossing the semiconductor strip (102 - FIGS. 1, 2);
removing a portion (e.g., 103, 105) of the semiconductor strip (102 - FIGS. 1, 2) uncovered by the gate stack to expose a remaining portion of the semiconductor strip (102 - FIGS. 1, 2);
(see Chao for: after removing the portion of the semiconductor strip (102), replacing the patterned first sacrificial layer (103) with a first inner spacer); and
forming epitaxy structures (1211, 412) respectively in contact with a first semiconductor layer (104) of the first semiconductor stack (104) and a first semiconductor layer (106) of the second semiconductor stack (106).
Chao, in FIGS. 6A to 7 and related text, e.g., Abstract, cols. 1-11, teaches replacing a layer (e.g., 122) with an inner spacer (e.g., 135). Rejections based on the combined teachings of MORROW and Chao.
It would have been obvious … to modify MORROW as taught by Chao so as to use readily available and industrially approved materials, …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Moreover, inner-spacer replacement may reduce capacitance and prevent leakage between gate and source/drain regions (Background of Chao). Finally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 18, MORROW discloses the claimed invention except for the method of claim 16, further comprising replacing the patterned second sacrificial layer with a second inner gate spacer after removing the portion of the semiconductor strip.
Chao, in FIGS. 6A to 7 and related text, e.g., Abstract, cols. 1-11, teaches replacing a layer (e.g., 122) with an inner gate spacer (e.g., 135). Rejections based on the combined teachings of MORROW and Chao.
It would have been obvious … to modify MORROW as taught by Chao so as to use readily available and industrially approved materials, …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Applicants are reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Moreover, inner-spacer replacement may reduce capacitance and prevent leakage between gate and source/drain regions (Background of Chao). Finally, it would have been obvious because all the claimed elements were known … and one … could have combined the KSR, 550 U.S. 398 (2007).
RE 19, MORROW discloses the method of claim 16, wherein the first sacrificial layer (103) and the first semiconductor layer (104) of the first semiconductor stack (104) comprise SiGe but have different germanium percentages (e.g., p. 10, lns. 19-33; and p. 13, lns. 10-20). It would have been obvious … to use materials having different germanium percentages; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
RE 20, MORROW discloses the method of claim 16, wherein the first semicon-ductor stack (104) further comprises a second semiconductor layer (104 – p. 11, lns. 3-8, e.g., atomic layers of 104 - Giving the term “layer” its BRI …, MORROW’s 104 satisfies this element. MPEP §§ 2106, 2111, and 2131.), and the first and second semiconductor layers of the first semiconductor stack (104) and the first sacrificial layer (103) have different etching selectivity (e.g., p. 10, lns. 19-33; and p. 13, lns. 10-20). It would have been obvious … to use materials having different germanium percentages; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Claim 21 is rejected under 35 U.S.C. 103 as obvious over embodiments of MORROW as evidenced in or in view of Chao as further evidenced in or in further view of Wang et al. (US 20150380548; below “Wang”). MPEP § 2143(A)-(G).
RE 21, insofar as definite, modified MORROW discloses the method of claim 16, further comprising: forming (see Wang for:a [sic] L-shaped) first gate metal stack (713 – FIGS. 7A, 7C) surrounding a [sic] first semiconductor layer (104) of the first semiconductor stack (103, 104).
Wang, in Figs. 12 to 18 and related text, e.g., Abstract, paragraphs [0001]-[0086], claims, teaches forming an L-shaped gate (1206). Rejection based on the combined teachings of MORROW, Chao, and Wang.
It would have been obvious … to modify MORROW as evidenced in or in view of Chao as taught by Wang so as to use readily available and industrially approved materials, …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Applicants are reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Finally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claims 1, 5-16, and 18-21 are rejected.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Remarks
The 5 JAN 2021 amendments to claims 1, 2, 8, 11, and 16 have been noted and entered.
The 5 JAN 2021 cancellation of claim 17 has been noted and entered.
The 5 JAN 2021 addition of claim 21 has been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 5 JAN 2021 rebuttal arguments (REM pages 8-12) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, the new rejections were necessary due to the applicants’ amendments. Lastly, applicants’ arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground of rejection.
Conclusion
Applicants’ claim amendments necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-
3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815